Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statements (IDS) submitted on July 22, 2020 and September 16, 2021 are being considered by the Examiner. 
Drawing
The drawing filed on April 27, 2020 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowance
Claims 1-25 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1-25: Plona et al. (U.S. PAP 2002/0183930, hereon Plona) discloses sonic well logging for characterizing earth formation (see Plona, Abstract). The method utilizes a universe of possible datasets than more complex model with more parameters; however, a much smaller data sets are compared to complex models (see Plona, paragraph [0070]). The method implements a transmitter-receiver pair from a monopole source at a plurality of different transmitter-to-receiver spacing on the logging device (see Plona, paragraph [0009]). 
The instant application uses a different approach (see in reference to claims 1 and 23) in that the method “locates a sonic tool having at least one transmitter and multiple detectors at a location in the well of interest, firing the at least one transmitter, and detecting with the multiple detectors the resulting sonic waveforms impacted by annuli of the well of interest; preprocessing the sonic waveforms to obtain at least one slowness time coherence (STC) map; providing the at least one STC map as the STC sample inputs of the machine learning module to obtain an indication of the status of the annuli of the multiple-cased well adjacent the location of the sonic tool,” in combination with the rest of the claim limitations as claimed and defined by the Applicant(s). 
The remaining claims 2-22, 24 and 25 depend on their respective base claims and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Skataric et al. (U.S. Patent No. 10,995,606) discloses well integrity analysis using sonic measurements over depth interval. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857